Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 23



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

               Case No.                -Civ (Judge’s Last Name/Magistrates Last Name)


  ONEMATA CORPORATION

                    Plaintiff,

  v.

  ASHFAQ RAHMAN and
  SABIRA AREFIN

                    Defendants.


                                       VERIFIED COMPLAINT


           Plaintiff Onemata Corporation, by and through counsel Riley Cirulnick of Rice Pugatch

  Robinson Storfer & Cohen PLLC, hereby files its Complaint against Defendants Ashfaq Rahman

  and Sabira Arefin and states and alleges the following:

                               I. PARTIES, JURISDICTION, AND VENUE

       1. Plaintiff Onemata Corporation (“Onemata”) is a Colorado corporation whose principal

           place of business is 2420 West 26th Ave., Suite 500-D, Denver, Colorado 80211.

       2. Ashfaq Rahman is a Washington state resident whose address is believed to be 5684 173rd

           Avenue, SE., Bellevue, Washington 98006.

       3. Sabira Arefin is a Florida state resident whose address is believed to be 10870 Haydn Drive,

           Boca Raton, Florida 33498.

       4. This case involves Plaintiff's claims arising out of a Stock Purchase Agreement dated

           December 18, 2019 by and between Defendants and Enscicon Acquisition, LLC

           (“Enscicon Acquisition”), the predecessor in interest to Onemata. Pursuant to the Stock

  {12682 - 003 - 00782870.DOCX / 12}            1
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 23



           Purchase Agreement, all legal proceedings which arise from the Stock Purchase Agreement

           are to be venued in the United States District Court for the Southern District of Florida.

      5. The Court has subject matter jurisdiction over these claims under U.S.C. § 1332 because

           the Plaintiff and Defendants are citizens of different states and the amount in controversy

           exceeds $75,000 exclusive of interest and costs.

      6. Jurisdiction and venue are proper because the Defendants have agreed to submit all legal

           proceedings arising out of the Stock Purchase Agreement to the United States District

           Court for the Southern District of Florida. Therefore, having agreed to personal jurisdiction

           before this Court pursuant to 28 U.S.C. § 1391, venue is proper pursuant to §1391(b)(3).

                                       II.   GENERAL ALLEGATIONS

      7. Prior to its acquisition by Enscicon Acquisition (the predecessor to Plaintiff Onemata),

           LocalBlox, Inc. (“LocalBlox”) was a custom data company primarily engaged in the

           business of acquiring, recomposing and selling a variety of data to its customers.

      8. On December 18, 2019, Enscicon Acquisition entered into a Stock Purchase Agreement

           with Ashfaq Rahman and Sabira Arefin to acquire all of the common stock of LocalBlox

           owned by these individuals, which represented approximately 95% of the total ownership

           of LocalBlox.

      9. Pursuant to the terms of the Stock Purchase Agreement, Enscicon Acquisition paid

           $2,000,000 in cash and agreed to have its affiliates execute a total of four promissory notes

           consisting of two promissory notes each, in the original principal balance of $457,959.50,

           one payable to each of the Defendants; and two promissory notes each in the original

           principal balance of $1,039,454 payable to each of the Defendants. In addition, as part of

           the consideration for the transaction, LocalBlox executed a promissory note in favor of



  {12682 - 003 - 00782870.DOCX / 12}             2
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 23



           Defendant Arefin in the amount of $664,963.86 reflecting a shareholder loan extended by

           Arefin to LocalBlox prior to the sale of the stock. As further consideration for the purchase,

           Enscicon Acquisition granted to the Defendants units of membership interest in Enscicon

           Acquisition representing a 34% ownership in Enscicon Acquisition. Based on the merger

           of Enscicon Acquisition into Plaintiff, the Enscicon Acquisition units were converted into

           common stock of Plaintiff (such ownership interests are referred to herein as the “Equity

           Interest”).

      10. On September 30, 2020 Enscicon Acquisition merged into Plaintiff Onemata, with

           Onemata being the surviving entity. All legal rights and all right title and interest in any

           legal claims or proceedings were transferred from Enscicon Acquisition to Onemata.

      11. Pursuant to the Stock Purchase Agreement, Defendant Rahman was required to execute

           and deliver the Employment Agreement attached to the Stock Purchase Agreement as

           Exhibit D, and Defendant Arefin was required to have executed and delivered the

           Consulting Agreement attached to the Stock Purchase Agreement as Exhibit E, pursuant to

           which each of them agreed to provide ongoing services to LocalBlox following the

           acquisition of the stock by Enscicon Acquisition. These agreements were executed by the

           parties, effective December 23, 2019.

      12. Pursuant to the terms and conditions of the Stock Purchase Agreement, the Defendants

           made numerous representations and warranties regarding LocalBlox, its condition, its

           business activities, and covenants regarding its ongoing operation of the business. Enscicon

           Acquisition relied on the accuracy and completeness of these representations, warranties,

           and covenants.




  {12682 - 003 - 00782870.DOCX / 12}             3
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 23



      13. Following the acquisition of LocalBlox, Enscicon Acquisition, and later its successor in

           interest Onemata, determined that many of the representations, warranties and covenants

           given by the Defendants were false and/or incomplete. Many of the covenants of the

           Defendants       were       flagrantly   disregarded.   In   addition,   the   Defendants   made

           misrepresentations to representatives of Enscicon Acquisition and Onemata concerning

           these matters and actively made efforts to conceal numerous problems following the

           closing of the Stock Purchase Agreement.

      14. Although the investigation is ongoing, Enscicon Acquisition has determined that the

           Defendants made misrepresentations, breached warranties and covenants, and actively

           concealed matters involving five categories:

               a. First, LocalBlox was subject to numerous contracts and ongoing payment

                    obligations that were not disclosed prior to closing.

               b. Second, LocalBlox was engaged in the unauthorized and unlawful usage of its

                    customers’ computer servers.

               c. Third, the Defendants did not operate LocalBlox in the ordinary course of business

                    in the period leading up to closing, but instead expended company funds on

                    inappropriate matters including a large distribution to Defendant Arefin.

               d. Fourth, there were misrepresentations and irregularities in the financial statements

                    that were not disclosed to Enscicon Acquisition.

               e. Fifth, the Defendants misrepresented the ownership interest of one minority owner

                    Mark Grether.




  {12682 - 003 - 00782870.DOCX / 12}                   4
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 23



                                       III.   FIRST CLAIM FOR RELIEF
                                                Fraudulent Concealment

  A. Undisclosed Contracts and Payment Obligations

      15. All of the previous allegations are incorporated as if fully set forth herein.

      16. During the negotiation and execution of the Stock Purchase Agreement the Defendants

           concealed material and important issues from Enscicon Acquisition. The concealment of

           these issues was in direct violation of certain representations and warranties contained in

           the Stock Purchase Agreement. In the Stock Purchase Agreement, the Defendants made

           the following representations and warranties:

               a. Section 3.5: that no representation or warranty by the Defendants or schedule or

                    documents provided will contain any untrue statement of fact or omit a material

                    fact required to be stated.

               b. Section 4.6: that the books and financial records of LocalBlox are complete and

                    correct and have been maintained in accordance with sound business practices.

               c. Section 4.7: that the financial statements Defendants provided “fairly present the

                    financial condition and operations of” LocalBlox and were prepared in accordance

                    with GAAP.

               d. Section 4.9: that all liabilities of LocalBlox, except for those disclosed on the

                    balance sheet or incurred in the ordinary course of business, were listed on Section

                    4.9 of the Disclosure Schedule attached to the Stock Purchase Agreement. The

                    Disclosure Schedule stated there were “None” such liabilities.

               e. Section 4.10: that there was not any “Material Adverse Change” (a change

                    adversely affecting the financial condition and operations and results of the

                    operation of LocalBlox) between November 30, 2019 and the closing.


  {12682 - 003 - 00782870.DOCX / 12}               5
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 23



               f. Section 4.15: that there were no undisclosed contracts involving products or

                    services in excess of $10,000.00 in total, otherwise involving $25,000.00 or more

                    in consideration total, concerning confidentiality or noncompetition, or for which a

                    default would result in a Material Adverse Change.

               g. Section 4.28: that LocalBlox had no liability for any fees or commissions to any

                    broker based on the sale of stock under the Stock Purchase Agreement.

               h. Section 4.29: that there was no other fact or circumstance known to the Defendants

                    and affecting the business that would reasonably be expected to result in a Material

                    Adverse Change, and no omission of any fact necessary to make any statement not

                    misleading.

      i. The ACTON Agreement

      17. In direct violation of these explicit representations and warranties the Defendants

           concealed from Enscicon Acquisition and its representatives the fact that LocalBlox had

           entered into a settlement agreement with ACTON International, Ltd. (“ACTON”) dated

           December 2, 2019, just weeks prior to the signing and closing of the Stock Purchase

           Agreement. This settlement agreement was not disclosed to Enscicon Acquisition and was

           not identified in the Stock Purchase Agreement.

      18. The Defendants did advise Enscicon Acquisition that LocalBlox had a “business

           relationship” with ACTON but did not disclose that in fact, it was a settlement of a disputed

           amount. LocalBlox had agreed, prior to the closing of the Stock Purchase Agreement, to

           pay more than $100,000 to settle this dispute without the knowledge of Enscicon

           Acquisition, prior to the closing under the Stock Purchase Agreement. Even after the

           closing under the Stock Purchase Agreement the Defendants failed to produce any



  {12682 - 003 - 00782870.DOCX / 12}             6
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 23



           documentation or underlying agreements regarding this dispute. Enscicon Acquisition

           subsequent investigation revealed that, following the closing of the Stock Purchase

           Agreement, ACTON was owed $80,000 in remaining settlement payments and was also

           required to pay its agent, Datastream, an additional $22,750. In addition, in order to get

           ACTON to release the lien it had recorded against LocalBlox, which was also not disclosed

           by the Defendants, William Smith of Enscicon Acquisition was required to execute a

           personal guarantee for the debt.

      19. The Defendants’ representations and warranties set forth in Sections 3.5, 4.6, 4.7, 4.9, 4.10,

           4.15, 4.28, and 4.29 were false and concealed the ACTON settlement agreement and the

           obligation to Datastream.

      20. The false representations and warranties concealing the ACTON and Datastream

           obligation were material misrepresentations made intentionally by the Defendants knowing

           that these matters should have been disclosed. The Defendants knew the concealment of

           this material fact would induce Enscicon Acquisition to rely on the representations and

           warranties and the concealment of these matters. Enscicon Acquisition did in fact

           detrimentally rely on the representations and warranties and the concealment effected by

           the Defendants as to these matters.

      21. Enscicon Acquisition’s reliance on these representations and warranties was reasonable

           and the concealment of these matters has caused Enscicon Acquisition, and now Onemata

           as a successor in interest, damages in an amount to be proven at trial.

      ii. The Forbes and Managed Chaos Broker Relationship

      22. The representations and warranties set forth above also proved to be false and concealed a

           business agreement between LocalBlox and Managed Chaos Holdings, LLC (“Managed



  {12682 - 003 - 00782870.DOCX / 12}             7
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 23



           Chaos”). The Defendants concealed from Enscicon Acquisition and its agents the fact that

           LocalBlox had entered into a letter agreement with The Forbes M+A Group (“Forbes”)

           dated May 2, 2019 and a related Agent Agreement with Managed Chaos dated May 3,

           2019. Both of these agreements related to services and promoting the sale of the LocalBlox

           company to a buyer and were not entered into in the ordinary course of LocalBlox business.

      23. Under the Agent Agreement, LocalBlox was required to pay Managed Chaos a monthly

           fee of $1,500. Moreover, under the letter agreement, LocalBlox was required to pay Forbes

           monthly fees of $2,500 per month, plus a transaction fee of $200,000 or more.

      24. The Defendants failed to disclose these agreements and concealed them from Enscicon

           Acquisition. Further, the concealment of these material issues constitutes violations of the

           representations and warranties contained in Sections 3.5, 4.6, 4.7, 4.9, 4.15, 4.28, and 4.29

           of the Stock Purchase Agreement.

      25. The false representations and warranties concealing the Forbes and Managed Chaos

           obligations were material misrepresentations made intentionally by the Defendants

           knowing that these matters should have been disclosed. The Defendants knew the

           concealment of this material fact would induce Enscicon Acquisition to rely on the

           representations and warranties and the concealment of these matters. Enscicon Acquisition

           did in fact detrimentally rely on the representations and warranties and the concealment

           effected by the Defendants as to these matters.

      26. Enscicon Acquisition’s reliance on these representations and warranties was reasonable

           and the concealment of these matters has caused Enscicon Acquisition, and now Onemata

           as a successor in interest, damages in an amount to be proven at trial.




  {12682 - 003 - 00782870.DOCX / 12}             8
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 23



      iii. Other Liabilities

      27. After the Stock Purchase Agreement closed, it was revealed that LocalBlox owed

           considerable amounts for professional services. These debts include $15,000 due to

           Embark Consulting which was not disclosed in the Stock Purchase Agreement. It is

           believed that there will be other liabilities which were concealed by the Defendants which

           will be required to be paid by Onemata as successor in interest to Enscicon Acquisition.

      28. The Defendants’ failure to disclose these obligations or include them in LocalBlox’s

           financial statements is a breach of the representations and warranties in Sections 4.7, 4.9,

           4.15, 4.28, and 4.29 of the Stock Purchase Agreement.

      29. The false representations and warranties concealing the Embark Consulting obligation was

           a material misrepresentation made intentionally by the Defendants knowing that it should

           have been disclosed. The Defendants knew the concealment of this material fact would

           induce Enscicon Acquisition to rely on the representations and warranties and the

           concealment of these matters. Enscicon Acquisition did in fact detrimentally rely on the

           representations and warranties and the concealment effected by the Defendants as to these

           matters.

      30. Enscicon Acquisition’s reliance on these representations and warranties and in the

           concealment of these matters has caused Enscicon Acquisition, and now Onemata as a

           successor in interest, damages in an amount to be proven at trial.

  B. Customer Server Usage

      31. The Stock Purchase Agreement includes representations and warranties by the Defendants

           as follows:




  {12682 - 003 - 00782870.DOCX / 12}            9
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 23



            a. Section 4.6: that the books and records of LocalBlox provided to Enscicon Acquisition

                were truthful, representing “bona fide transactions”, and maintained in accordance with

                “sound business practices.”

            b. Section 4.7: that the financial statements “fairly present the financial condition and

                results of operations” of LocalBlox.

            c. Section 4.9: that there were no undisclosed liabilities.

            d. Section 4.11: that LocalBlox had title or at least a leasehold interest in all assets “used

                by it or necessary to operate the business” of LocalBlox.

            e. Section 4.13.6: that all computer systems used in the business were owned or

                appropriately licensed by LocalBlox.

            f. Section 4.18: that LocalBlox has been in compliance with all applicable laws in the

                conduct of its business (similarly, the covenant in Section 6.2(h) required Defendants

                to comply with all laws leading up to the closing date).

            g. Section 4.29: that there were no other untrue statements or misleading omissions.

       32. Onemata has discovered that, prior to and following the date of closing under the Stock

            Purchase Agreement, LocalBlox has been accessing the servers of its customers and

            utilizing those servers for processing data for LocalBlox’s own business purposes, all at

            the customers’ expense but without their knowledge or permission.

       33. After the closing of the Stock Purchase Agreement, when this issue was discovered,

            Defendant Rahman was instructed to immediately make arrangements with Amazon Web

            Services through LocalBlox itself to handle all of LocalBlox’s data processing. Defendant

            Rahman failed to act diligently and expeditiously in moving the data processing to the

            Amazon servers and misrepresented the progress of the changeover. Given the



   {12682 - 003 - 00782870.DOCX / 12}            10
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 11 of 23



            concealment by the Defendant Rahman of this issue following the stock purchase, it has

            been difficult to uncover all of the unauthorized server usage.

       34. Because LocalBlox was previously not paying for a key element of its business expenses,

            this concealment skews the financial statements which were disclosed to Enscicon

            Acquisition. LocalBlox’s financial data should have revealed not only the improper usage

            of customer database servers but also the estimated expenses the company would incur

            when paying for such services.

       35. The Defendants’ actions in concealing this issue have not only damaged LocalBlox’s

            reputation and customer relationships but they may expose LocalBlox and Onemata to

            liability from LocalBlox’s customers.

       36. The concealment and misrepresentations by the Defendants violate the representations and

            warranties set forth above. Under Section 4.6, the activities of the company are

            questionable as “bona fide transactions” and it cannot be deemed a sound business practice

            to misappropriate customer property in this manner. By failing to address this major

            expense, the financial statements were very misleading and therefore Section 4.7 was

            violated. Section 4.9 was violated by this concealment because of the undisclosed

            liabilities. In contradiction to Sections 4.11 and 4.13.6 LocalBlox had no interest in or right

            to use the servers. In breach of the warranty under Section 4.18 and the covenant in Section

            6.2(h), this unauthorized misuse of the servers is certainly not lawful. Finally, the failure

            to disclose the facts related to the servers is, at best, misleading under Section 4.29.

       37. The false representations and warranties concealing the usage of the customers’ servers

            were material misrepresentations made intentionally by the Defendants knowing that these

            matters should have been disclosed. The Defendants knew the concealment of this material



   {12682 - 003 - 00782870.DOCX / 12}             11
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 12 of 23



            fact would induce Enscicon Acquisition to rely on the representations and warranties and

            the concealment of these matters. Enscicon Acquisition did in fact detrimentally rely on

            the representations and warranties and the concealment effected by the Defendants as to

            these matters.

       38. Enscicon Acquisition’s reliance on these representations and warranties and in the

            concealment of these matters has caused Enscicon Acquisition, and now Onemata as a

            successor in interest, damages in an amount to be proven at trial.

   C. Pre-Closing Payments and Actions

       39. Pursuant to the Stock Purchase Agreement, the Defendants represented as follows:

            a. Section 4.9: except as stated on the Disclosure Schedule (which indicated there were

                “None”), there were no liabilities of LocalBlox arising after the date of November 30,

                2019 (the date of the financial statements) except those arising from the ordinary course

                of business.

            b. Section 4.10:            that there was no Material Adverse Change (or to Defendants’

                knowledge, any occurrence that would reasonably be expected to result in a Material

                Adverse Change), following November 30, 2019.

            c. Section 4.29: that there were no other untrue statements or misleading omissions.

       40. Further, Defendants covenanted as follows, for the period following execution of the Stock

            Purchase Agreement:

            a. Section 6.2(a): that Defendants would conduct the LocalBlox business only in the

                ordinary course of business.

            b. Section 6.2(f): that Defendants would maintain the company’s assets, rights, and

                properties.



   {12682 - 003 - 00782870.DOCX / 12}                12
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 13 of 23



            c. Section 6.2(k): that Defendants would not change any salaries, wages, or other pay

                 (including bonuses) of LocalBlox’s employees.

            d. Section 6.5: that Defendants would give prompt written notice to Enscicon Acquisition

                 of any material adverse development causing a breach of Defendants’ representations

                 and warranties.

       41. The foregoing representations and covenants all relate to the fact that the Defendants

            promised that LocalBlox would be operated in the ordinary course of business and not

            suffer any material adverse change from November 30, 2019 to the date of closing.

       42. Enscicon Acquisition relied on these representations and covenants and the information

            provided, primarily the financial statements dated November 30, 2019 and the fact that

            they would act accurately reflect the condition of the company at closing.

       43. Contrary to the representations and covenants, the Defendants concealed pre-closing

            payments and actions which were not made in the ordinary course of LocalBlox business.

            The improper pre-closing payments and actions of the been identified to date are as

            follows:

            a. A unilateral distribution in the amount of $230,000 during the month of December, just

                 prior to the closing, to Defendant Arefin.

            b.   $25,000.00 paid to F&G Life Insurance Company.

            c. $12,777.00 paid to Golam Osmani.

            d. $12,000.00 paid to Tamaha Consulting.

            e. $15,000.00 paid to Gregory Loomar.

            f. $5,000.00 paid to Siegel Law Group.




   {12682 - 003 - 00782870.DOCX / 12}             13
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 14 of 23



       44. These matters constitute violations of Sections 4.9, 4.10, 4.29, 6.2(a), 6.2(f), 6.2(k), and

            6.5 of the Stock Purchase Agreement.

       45. As a result of these extensive unauthorized payments, when Enscicon Acquisition acquired

            the stock of LocalBlox it had less than half the cash that Enscicon Acquisition expected to

            have pursuant to the financial statements.

       46. The false representations and warranties concealing these pre-closing payments were

            made intentionally by the Defendants knowing that these matters should have been

            disclosed. The Defendants knew the concealment of these material facts would induce

            Enscicon Acquisition to rely on the representations and warranties and the concealment of

            these matters. Enscicon Acquisition did in fact detrimentally rely on the representations

            and warranties and the concealment effected by the Defendants as to these matters.

       47. Enscicon Acquisition’s reliance on these representations and warranties and in the

            concealment of these matters has caused Enscicon Acquisition, and now Onemata as a

            successor in interest, damages in an amount to be proven at trial.

                                    IV.     SECOND CLAIM FOR RELIEF
                                          Fraudulent Misrepresentation

   A. Financial Statement Misrepresentations

       48. All of the previous allegations are incorporated as if fully set forth herein.

       49. The Stock Purchase Agreement provides the following representations and warranties

            made by the Defendants:

            a. Section 3.5: that no representation or warranty by the Defendants or schedule or

                documents provided will contain any untrue statement of fact or omit a material fact

                required to be stated.




   {12682 - 003 - 00782870.DOCX / 12}             14
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 15 of 23



            b. Section 4.6: that the books and financial records of LocalBlox are complete and correct

                and have been maintained in accordance with sound business practices.

            c. Section 4.7: that the financial statements Defendants provided “fairly present the

                financial condition and operations of” LocalBlox and were prepared in accordance with

                GAAP.

            d. Section 4.8: that all accounts receivable of LocalBlox reflected in its books and records

                were current and will be collected in accordance with their terms.

            e. Sections 4.9: there were no other undisclosed liabilities of LocalBlox.

            f. Section 4.29: there were no omissions that make any statement misleading or other

                facts reasonably expected to result in a Material Adverse Change.

       50. After the acquisition Enscicon Acquisition, now Onemata, has determined that there are a

            number of irregularities and outright misrepresentations in the LocalBlox financial

            statements and in its books and records that were made available for review prior to the

            closing the Stock Purchase Agreement.

       51. The financial statements misrepresent many of the items of long-term revenue as short-

            term revenue, failing to comply with accrual accounting requirements under Generally

            Accepted Accounting Principles. Further, the financial statements misrepresented that

            some of the revenues of LocalBlox included amounts that were payable to the Defendants’

            separate entities or to the Defendants individually, and which were not, and should not

            have been, represented as revenues of LocalBlox. The financial statements also claimed

            many amounts as receivables that the Plaintiff has discovered are entirely uncollectible,

            including amounts purportedly payable from Device IQ and Interphase totaling $78,000.




   {12682 - 003 - 00782870.DOCX / 12}            15
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 16 of 23



       52. The liabilities and expenses set forth in the financial statements provided by the Defendants

            fail to include many liabilities and contractual obligations as set forth above including the

            ACTON settlement agreement, the Forbes and Managed Chaos agreements, and the

            inappropriate customer server usage liabilities.

       53. These matters constitute violations of Sections 3.5, 4.6, 4.7, 4.8, 4.9, and 4.29 of the Stock

            Purchase Agreement.

       54. The fraudulent misrepresentations by the Defendants with respect to the financial

            statements set forth above were material and made intentionally and willfully by the

            Defendants knowing they were false.

       55. The fraudulent misrepresentations made by the Defendants as set forth above were material

            to Enscicon Acquisition’s decision to enter into the Stock Purchase Agreement.

       56. The fraudulent misrepresentations set forth above were intended by the Defendants that

            they be relied upon and for Enscicon Acquisition to act on them. Enscicon Acquisition did

            in fact act on these misrepresentations.

       57. These misrepresentations and the Plaintiff's reasonable reliance has caused Plaintiff

            damages in an amount to be proven at trial.

   B. Mark Grether Ownership

       58. In the Stock Purchase Agreement, the Defendants represented and warranted as follows:

            a. Section 4.4: that the equity interests of LocalBlox consisted of 10,253,808 shares of

                common stock, owned as set forth in Section 4.4 of the Disclosure Schedule, and there

                were no outstanding or authorized options, warrants, purchase rights, or other rights to

                acquire equity.




   {12682 - 003 - 00782870.DOCX / 12}            16
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 17 of 23



            b. Section 4.6: that the books and records of LocalBlox provided to Enscicon Acquisition

                were complete and correct.

       59. In the Disclosure Schedule and capitalization table provided to Enscicon Acquisition on

            October 28, 2019, the Defendants represented that Mark Grether owns 50,000 shares in

            LocalBlox. Following the closing, Enscicon Acquisition learned that Mr. Grether claimed

            to own 100,000 shares in LocalBlox. Mr. Grether now demands compensation for the sale

            of his shares (which Plaintiff has sought to acquire), in a much greater amount than

            Plaintiff reasonably expected based on the purported ownership of 50,000 shares, meaning

            Plaintiff will now incur significant additional expenses in gaining full ownership of

            LocalBlox.

       60. The Defendants’ misrepresentations regarding Mr. Grether’s ownership constitutes a

            violation of the representations and warranties in Sections 4.4 and 4.6 of the Stock Purchase

            Agreement.

       61. The fraudulent misrepresentations by the Defendants with respect to Mr. Grether’s

            ownership set forth above were material and made intentionally and willfully by the

            Defendants knowing they were false.

       62. The fraudulent misrepresentations made by the Defendants as set forth above were material

            to Enscicon Acquisition’s decision to enter into the Stock Purchase Agreement.

       63. The fraudulent misrepresentations set forth above were intended by the Defendants that

            they be relied upon and for Enscicon Acquisition to act on them. Enscicon Acquisition did

            in fact act on these misrepresentations.

       64. These misrepresentations and Enscicon Acquisition’s reasonable reliance has caused

            Plaintiff damages in an amount to be proven at trial.



   {12682 - 003 - 00782870.DOCX / 12}            17
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 18 of 23



                                V.    THIRD CLAIM FOR RELIEF
                    Fraudulent Inducement – Rescission of Employment Agreement

       65. All of the previous allegations are incorporated as if fully set forth herein.

       66. As part of the Stock Purchase Agreement, Defendant Rahman entered into an Employment

            Agreement with LocalBlox dated December 23, 2019. Rahman agreed to be an employee

            of LocalBlox pursuant to the terms of this agreement.

       67. The Employment Agreement, and its consideration, was part of the stock purchase

            transaction and is inextricably linked with that transaction. Sections 7.2(i), 8.2.1(g) and

            8.2.2(b) of the Stock Purchase Agreement explicitly link the agreements and state that the

            Employment Agreement was a condition and requirement for execution of the Stock

            Purchase Agreement.

       68. As set forth above, the Defendants’ conduct in negotiating and executing the Stock

            Purchase Agreement was attended by circumstances of fraudulent concealment and

            fraudulent misrepresentations.

       69. The fraudulent concealment and fraudulent misrepresentations were material, false and

            known to be false by the Defendants and were intentionally made in order to induce

            Enscicon Acquisition into entering into the Stock Purchase Agreement and Defendant

            Rahman’s Employment Agreement. Enscicon Acquisition justifiably relied on the

            concealments and misrepresentations to its detriment in entering into the Employment

            Agreement.

       70. The Defendants’ actions constitute fraudulent inducement under Florida law.

       71. Based upon the Defendant’s fraudulent inducement in entering into the Employment

            Agreement, the Plaintiff elects to repudiate and rescind the Employment Agreement.




   {12682 - 003 - 00782870.DOCX / 12}            18
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 19 of 23



                               VI.    FOURTH CLAIM FOR RELIEF
                      Fraudulent Inducement – Rescission of Consulting Agreement

       72. All of the previous allegations are incorporated as if fully set forth herein.

       73. As part of the Stock Purchase Agreement, Defendant Arefin entered into a Consulting

            Agreement with LocalBlox dated December 23, 2019. Arefin agreed to be a consultant of

            LocalBlox pursuant to the terms of this agreement.

       74. The Consulting Agreement, and its consideration, was part of the stock purchase

            transaction and is inextricably linked with that transaction. Sections 7.2(i), 8.2.1(g) and

            8.2.2(b) of the Stock Purchase Agreement explicitly link the agreements and state that the

            Consulting Agreement was a condition and requirement for execution of the Stock

            Purchase Agreement.

       75. As set forth above, the Defendants’ conduct in negotiating and executing the Stock

            Purchase Agreement was attended by circumstances of fraudulent concealment and

            fraudulent misrepresentations.

       76. The fraudulent concealment and fraudulent misrepresentations were material, false and

            known to be false by the Defendants and were intentionally made in order to induce

            Enscicon Acquisition into entering into the Stock Purchase Agreement and Defendant

            Arefin's Consulting Agreement. Enscicon Acquisition justifiably relied on the

            concealments and misrepresentations to its detriment in entering into the Consulting

            Agreement.

       77. The Defendants’ actions constitute fraudulent inducement under Florida law.

       78. Based upon the Defendant's fraudulent inducement in entering into the Consulting

            Agreement, the Plaintiff elects to repudiate and rescind the Consulting Agreement.




   {12682 - 003 - 00782870.DOCX / 12}            19
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 20 of 23



                                    VII. FIFTH CLAIM FOR RELIEF
                               Breach of Contract - Stock Purchase Agreement

       79. All of the previous allegations are incorporated as if fully set forth herein

       80. Plaintiff has fully performed all of its obligations under the Stock Purchase Agreement.

       81. As set forth above, through the Defendants’ misrepresentations, concealments, and

            breaches of the representations, warranties and covenants of the Stock Purchase Agreement

            they have breached the Stock Purchase Agreement.

       82. As a direct result of the Defendants’ breach of the Stock Purchase Agreement, the Plaintiff

            has incurred damages in an amount to be proven at trial.

                                        VIII. SIXTH CLAIM FOR RELIEF
                                               Promissory Estoppel

       83. All of the previous allegations are incorporated as if fully set forth herein.

       84. During the negotiation and execution of the Stock Purchase Agreement the Defendants

            made numerous representations, promises, warranties, and covenants as set forth above.

       85. The Defendants have concealed and misrepresented material and key facts and issues, both,

            before and after execution of the Stock Purchase Agreement and Employment Agreement.

       86. The Defendants reasonably expected their promises to induce the Plaintiff to enter into the

            agreements set forth above and in fact did induce the Plaintiff to enter into the agreements.

       87. The Defendants violated their promises and representations set forth in the Stock Purchase

            Agreement.

       88. Plaintiff is estopped to deny these promises and representations.

       89. Defendants’ violation of their promises and representations have caused damages to the

            Plaintiff in an amount to be proven at trial.




   {12682 - 003 - 00782870.DOCX / 12}             20
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 21 of 23



                                   IX.   SEVENTH CLAIM FOR RELIEF
                                            Unjust Enrichment

       90. All of the previous allegations are incorporated as if fully set forth herein.

       91. Defendants have been unjustly enriched by their tortious and fraudulent, conduct as set

            forth above.

       92. Plaintiff has conferred benefits on the Defendants who had knowledge thereof.

       93. The Defendants accepted and retained the benefits conferred upon them.

       94. The circumstances are such that it would be inequitable for them to retain the benefits

            without paying the value thereof.

       95. Defendants’ unjust enrichment includes all monies paid to them under the Stock Purchase

            Agreement, to be paid to Defendants under the Stock Purchase Agreement, and under the

            Employment Agreement and Consulting Agreement, and the Equity Interest granted to

            the Defendants under the Stock Purchase Agreement.

       96. Defendants have been unjustly enriched at the Plaintiff's expense and equity requires that

            all monies and the Equity Interest received by the Defendants be returned to the Plaintiff.


            WHEREFORE Plaintiff prays this Honorable Court will enter judgment in its favor and

   against the Defendants on the claims set forth above; to award compensatory damages, and

   attorney’s fees and costs, as allowed by Florida law; and for such other and further relief as shall

   be deemed appropriate.

            Respectfully submitted this 2nd of October, 2020.

                                                  RICE PUGATCH ROBINSON STORFER
                                                  & COHEN PLLC

                                                  /s/ Riley W. Cirulnick
                                                  Riley W. Cirulnick
                                                  Florida Bar No. 0333270


   {12682 - 003 - 00782870.DOCX / 12}            21
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 22 of 23



                                         101 NE 3rd Ave., Suite 1800
                                         Fort Lauderdale, FL 33301
                                         Telephone: (954) 331-4082
                                         Facsimile: (954) 462-4300
                                         Email: rcirulnick@rprslaw.com

                                         Attorneys for Plaintiff




   {12682 - 003 - 00782870.DOCX / 12}   22
Case 0:20-cv-62002-WPD Document 1 Entered on FLSD Docket 10/02/2020 Page 23 of 23




                                             V crifica tion


   STATEOF     wtr&--)()                                )

                  SvM/,Vt, '/
                                                        )
   COUNTY or                                            )

         I, William Smith, verify that the foregoing is true and c01Tect to t ,
                                                                             /
   knowledge and belief.

                                                                           jI
                                                        William Smith fi r Onemata Corporation



          Acknowledged, subscribed, and sworn to before me this        /   day of   {A /46;/ 2020,

          My commission expires                                                       Jflr.GITA QUIROS
                                                                                      NO'fARV P
                                                                                    $TATEotec• o,UBLIC
                                                                                                 -ORAoo
                                                                                    NOT
                                                                                · COMM
                                                                               MY
                                                                                      ARY
                                                                                   - --/Ssr��
                                                                                            -
                                                                                              �iRS,E�S0
                                                                                                   •
                                                                                                          �:4() 8
                                                                                                          vw 812022




                                                23
